            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


ANGELA WILLINGHAM,


      Petitioner,

           V.                                       CV 118-027
                                              (Formerly OR 113-010)
UNITED STATES OF AMERICA,

      Respondent.




                                   ORDER




      Before    the   Court   is    Petitioner's        Motion    for    Order   of

D[e]signation of Record on Appeal.            (Doc. 26.)         Petitioner asks

that the Clerk provide the Eleventh Circuit Court of Appeals with

a   number of documents from the record.                Petitioner   noticed the

appeal on October 19, 2018.         (Notice of Appeal, Doc. 23.)            On the

same day, the Clerk docketed the Certificate of Readiness declaring

that ^^[t]he entire record on appeal is available electronically."

(Docket, Oct. 19, 2018.)           Therefore, the first three             requests

contained in Petitioner's motion have been satisfied.


      Finally, Petitioner requests ''[a]11 pleadings related to all

[sic] the 28 U.S.C. section 2255 Motion to Vacate, Set Aside, or

Correct   Sentence    and   the    entire   file   in    the   Clerk's    [0]ffice

related to this case." (Mot. for Order of Designation of R. on

Appeal, Doc. 26, at 1.)        The case numbers on Petitioner's motion
are CV 118-027, CV 115-092, and CR 113-092.                      CR 113-092 is an

incorrect case number, and the Court presumes Petitioner intended

to reference CR 113-010.              To the extent Petitioner requests the

records    in    CV   118-027   and   CR   113-010   be   made   available   to   the

Eleventh Circuit Court of Appeals, as noted above, that request

has been satisfied.         To the extent Petitioner requests the same

for CV 115-092, that case was not noticed for appeal and is not

classified as a related case.              Consequently, there is no appeal of

CV 115-092 requiring a record.

      Based on the foregoing. Petitioner neglects to assert an issue

requiring the Court's action.                Accordingly, Petitioner's Motion

for Order of D[e]signation of Record on Appeal (Doc. 26) is DENIED

AS MOOT.i


     ORDER ENTERED at Augusta, Georgia, this                          of January,

2019.



                                                                     lEF JUDGE
                                               UNITED >STATES DISTRICT COURT
                                                           DISTRICT OF GEORGIA




^ Petitioner filed identical motions in cases CR 113-010 (Doc. 620) and CV 115-
092 (Doc. 22).    For the reasons set forth herein, those motions are also DENIED
AS MOOT.
